Opinions of the United
2000 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-11-2000

P. v. Attorney Gen'l NJ
Precedential or Non-Precedential:

Docket 00-5244




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2000

Recommended Citation
"P. v. Attorney Gen'l NJ" (2000). 2000 Decisions. Paper 194.
http://digitalcommons.law.villanova.edu/thirdcircuit_2000/194


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2000 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed September 11, 2000

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 00-5244

PAUL P, (a minor, by Laura L, his legal guardian);
QUINCY Q; RONALD R; STEVEN S, (a minor, by Sally S,
his legal guardian), (all fictitious names), Individually and
as Representatives of a class pursuant to Fed.R.Civ.P.23
(a) and 23(b) (2)

v.

JOHN J. FARMER, JR.*, Attorney General New Jersey;
JEFFREY S. BLITZ, Atlantic County Prosecutor; WILLIAM
SCHMIDT, Bergen County Prosecutor; ROBERT D.
BERNARDI*, Burlington County Prosecutor; LEE A.
SOLOMON, Acting Camden County Prosecutor; DAVID E.
BLAKER*, Cape May County Prosecutor; ARTHUR
MARCHAND, Cumberland County Prosecutor; DONALD C.
CAMPOLO*, Essex County Prosecutor; ANDREW YURICK,
Gloucester County Prosecutor; FRED J. THEEMLING,
JR.*, Hudson County Prosecutor; STEPHEN B. RUBIN,
Hunterdon County Prosecutor; DANIEL G. GIAQUINTO*,
Mercer County Prosecutor; GLENN E. BERMAN*,
Middlesex County Prosecutor; JOHN KAYE, Monmouth
County Prosecutor; JOHN B. DANGLER, Morris County
Prosecutor; E. DAVID MILLARD*, Ocean County
Prosecutor; RONALD S. FAVA, Passaic County Prosecutor;
JOHN E. BERGH*, Salem County Prosecutor; WAYNE W.
FORREST*, Somerset County Prosecutor; DOLORES M.
BLACKBURN*, Sussex County Prosecutor; THOMAS V.
MANAHAN*, Union County Prosecutor; JOHN G. LAKY,*
Warren County Prosecutor,

PAUL P. and RONALD R.,
       Appellants

* Amended Pursuant to Fed. R. App. P. 43(c)(2)
ON APPEAL FROM THE
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY
D.C. Civil No. 97-2919
District Judge: The Honorable Joseph E. Irenas

Argued: July 12, 2000

Before: BARRY and GREENBERG, Circuit Judges, and
OBERDORFER,* District Judge

(Opinion Filed: September 11, 2000)

       Edward L. Barocas, Esquire (Argued)
       Michael Z. Buncher, Esquire
       Office of Public Defender
       Richard J. Hughes Justice Complex
       P.O. Box 850
       Trenton, New Jersey 08625

        Attorneys for Appellants

       John J. Farmer, Jr., Esquire
        (Argued)
       Rhonda S. Berliner-Gold, Esquire
       B. Stephan Finkel, Esquire
       Office of Attorney General of
        New Jersey
       Richard J. Hughes Justice Complex
       P.O. Box 80
       Trenton, New Jersey 08625

       Steven S. Sand, Esquire
       Office of Prosecutor of
        Gloucester County
       Broad & Hunter Streets
       P.O. Box 623
       Woodbury, NJ 08096
_________________________________________________________________

* The Honorable Louis F. Oberdorfer, United States District Judge for the
District of Columbia, sitting by designation.

                               2
       Maureen O'Brien, Esquire
       Office of Prosecutor of Union County
       County Administration Building
       Elizabeth, NJ 07207

        Attorneys for Appellees

       Robert J. Cleary, United States
        Attorney
       George S. Leone, Assistant United
        States Attorney (Argued)
       970 Broad Street
       Room 700
       Newark, New Jersey 07102

       David W. Ogden, Acting Assistant
        Attorney General
       Leonard Schaitman and Lowell
        Sturgill, Attorneys, Appellate Staff,
       United States Department of Justice,
        Civil Division
       Room 9152, 601 "D" Street, N.W.
       Washington, D.C. 20530

        Attorneys for United States as
       Amicus-Curiae Supporting Appellees

OPINION OF THE COURT

BARRY, Circuit Judge.

For several years now, the District Court and this Court
have been adjudicating appellants' various challenges to the
dissemination of sex offender notices in New Jersey under
what has popularly become known as "Megan's Law." As to
one of those challenges, and alone among the Courts of
Appeals which have considered Megan's Law cases, we
found that sex offender notices implicate a nontrivial
privacy interest, albeit only with respect to one piece of
information -- the home address of the offender. This
litigation, however, now comes to an end, for we conclude
that appellees have shown, in the words of our prior order
of remand, that appellants' "interest in assuring that

                                  3
information is disclosed only to those who have a particular
need for it has been accorded adequate protection" by the
Attorney General Guidelines for Law Enforcement for the
Implementation of Sex Offender and Community
Notification Laws (Mar. 2000) (the "New Guidelines"). Paul
P. v. Verniero, 170 F.3d 396, 406 (3d Cir. 1999) ("Paul P. I").
Accordingly, we will affirm.

I.

Megan's Law, so named for Megan Kanka, a little girl who
was sexually abused and murdered by a twice-convicted
sex offender, was enacted "to identify potential recidivists
and alert the public when necessary for the public safety."
E.B. v. Verniero, 119 F.3d 1077, 1097 (3d Cir. 1997). Given
that laudatory goal, therefore, this case begins with the
understanding and, indeed, the requirement that what
might otherwise be private information be made public.

As we set forth in great detail in Artway v. Attorney
General, 81 F.3d 1235 (3d Cir. 1996), Megan's Law
"requires all persons who complete a sentence for certain
designated crimes involving sexual assault after Megan's
Law was enacted to register with local law enforcement." Id.
at 1243; see also N.J.S.A. S 2C:7-2."The registrant must
provide the following information to the chief law
enforcement officer of the municipality in which he [or she]
resides: name, social security number, age, race, sex, date
of birth, height, weight, hair and eye color, address of legal
residence, address of any current temporary legal
residence, and date and place of employment." Artway, 81
F.3d at 1243; see also N.J.S.A.S 2C:7-4b(1). Once the
information is provided by the sex offender, it is forwarded
"to the Division of State Police, which incorporates it into a
central registry and notifies the prosecutor of the county in
which the registrant plans to reside." Artway , 81 F.3d at
1243. At this stage, the information is not yet available to
the public.

Once the information is received in the prosecutor's office
of the county in which the registrant plans to reside, that
office, in consultation with the prosecutor's office of the
county in which the registrant was convicted, "determine[s]

                               4
whether the registrant poses a low, moderate, or high risk
of reoffense. In making that determination, the prosecutor
must consider the guidelines the Attorney General has
promulgated pursuant to the Act." Id. at 1244 (citing
N.J.S.A. SS 2C:7-8d(1), 2C:7-8a to b). The law mandates
that

       [e]very registrant at least qualif[y] for Tier 1 treatment,
       otherwise known as `law enforcement alert,' where
       notification extends only to law enforcement agencies
       likely to encounter the registrant. N.J.S.A. S 2C:7-8c(1).
       In the case of those registrants posing a moderate risk
       of reoffense, Tier 2 notification, or `law enforcement,
       school and community organization alert,' issues to
       registered schools, day care centers, summer camps,
       and other community organizations which care for
       children or provide support to women and where
       individuals are likely to encounter the sex offender.
       N.J.S.A. S 2C:7-8c(2). The high risk registrants merit
       Tier 3's `community notification,' where members of the
       public likely to encounter the registrant are notified.
       N.J.S.A. S 2C:7-8c(3).

E.B., 119 F.3d at 1083. After a classification tier is
determined, the prosecutor notifies the registrant of the
proposed notification and he or she can then challenge the
classification through a pre-notification judicial review
process in state court.

Appellants in this case "are Tier 2 and Tier 3 registrants
who have been certified as a class and whose offenses were
committed after the enactment of Megan's Law." Paul P. I,
170 F.3d at 399. On June 16, 1997, appellants filed a class
action complaint against the Attorney General of New
Jersey and all twenty-one county prosecutors (collectively,
the "State defendants") alleging that Megan's Law violated
their constitutional rights of privacy and due process, and
constituted cruel and unusual punishment. After thefiling
of the complaint, however, this Court rejected most of the
same claims in E.B. v. Verniero. See 119 F.3d at 1111.
Pursuant to E.B., therefore, the District Court granted
summary judgment to the State defendants on October 29,
1997. See Paul P. v. Verniero, 982 F. Supp. 961, 962-963
(D.N.J. 1997). With respect to the right to privacy claim, the

                                5
Court held that the information did not fall "within the
`zones of privacy' protected under the Constitution." Id. at
966.

On appeal to this Court, appellants raised only one issue:
whether the dissemination of notices under Megan's Law
violates their constitutional right to privacy. See Paul P. I,
170 F.3d at 399. Specifically, appellants "argue[d] that the
statutory requirement that the class members provide
extensive information to local law enforcement personnel,
including each registrant's current biographical data,
physical description, home address, place of employment,
schooling, and a description and license plate number of
the registrant's vehicle, and the subsequent community
notification is a violation of their constitutionally protected
right to privacy." Id. at 398.

We rejected appellants' claim "[t]o the extent that . . .
[the] alleged injury stems from the disclosure of their sex
offender status, alone or in conjunction with other
information." Id. at 403. We explained that "the District
Court's opinion is in line with other cases in this court and
elsewhere holding specifically that arrest records and
related information are not protected by a right to privacy."
Id.

With respect to the disclosure of home addresses,
however, we took a different position. As we explained:

       The compilation of home addresses in widely available
       telephone directories might suggest a consensus that
       these addresses are not considered private were it not
       for the fact that a significant number of persons,
       ranging from public officials and performers to just
       ordinary folk, choose to list their telephones privately,
       because they regard their home addresses to be private
       information. Indeed, their view is supported by
       decisions holding that home addresses are entitled to
       privacy under FOIA, which exempts from disclosure
       personal files `the disclosure of which would constitute
       a clearly unwarranted invasion of personal privacy.'

Id. at 404 (quoting 5 U.S.C. S 552(b)(6)). We also noted that:

       Plaintiffs' primary argument receives further support
       from the New Jersey Supreme Court holding, relying on

                               6
       FOIA cases, that `[t]he fact that plaintiff's home address
       may be publicly available' aside, privacy interests were
       implicated by the disclosure of the home address along
       with the other information.

Id. (quoting Doe v. Poritz, 142 N.J. 1, 83 (1995)). From
these cases, we concluded that there is a "general
understanding that home addresses are entitled to some
privacy protection, whether or not so required by a statute."
Id. We were, therefore, "unwilling to hold that absent a
statute, a person's home address is never entitled to
privacy protection," and instead accepted appellants' claim
"that there is some nontrivial interest in one's home
address by persons who do not wish it disclosed." Id.

Having accepted the argument that there was a privacy
interest, we proceeded to determine whether the
information was nonetheless subject to disclosure in light
of a compelling governmental interest. See United States v.
Westinghouse Elec. Corp., 638 F.2d 570, 577 (3d Cir. 1980)
(holding that an individual's privacy interest is not absolute
and, therefore, can be curtailed by some governmental
interests). Based on the governmental interest at stake in
Megan's Law, we concluded that the privacy interest must
give way:

       The nature and significance of the state interest served
       by Megan's Law was considered in E.B. There, we
       stated that the state interest, which we characterized
       as compelling, `would suffice to justify the deprivation
       even if a fundamental right of the registrant's were
       implicated.' E.B., 119 F.3d at 1104. Wefind no reason
       to disagree. The public interest in knowing where prior
       sex offenders live so that susceptible individuals can be
       appropriately cautioned does not differ whether the
       issue is the registrant's claim under the Double
       Jeopardy or Ex Post Facto Clauses, or is the
       registrant's claim to privacy. Thus, as the District
       Court concluded, the plaintiffs' privacy claim based on
       disclosure of information must fail.

Paul P. I, 170 F.3d at 404.

In reaching our conclusion, we declined to address
appellants' "evidence of recent incidents which have caused

                               7
serious adverse consequences to" appellants and their
families. Id. at 406 (noting that appellantsfiled several
motions "seeking to supplement the record"). 1 We reasoned
that in light of our holding, "the material [was] not relevant
to a determination of the issue before us -- whether
Megan's Law's notification provisions violate plaintiffs'
constitutional right to privacy." Id. We recognized, however,
that

       this court has previously held that `[t]he fact that
       protected information must be disclosed to a party who
       has a particular need for it . . . does not strip the
       information of its protection against disclosure to those
       who have no similar need,' and we have required the
       government to implement adequate safeguards against
       unnecessary disclosure.

Id. (quoting Fraternal Order of Police, Lodge No. 5 v. City of
Philadelphia, 812 F.2d 105, 118 (3d Cir. 1987)). We,
therefore, remanded the case to the District Court so that
it could "consider whether plaintiffs' interest in assuring
that information is disclosed only to those who have a
particular need for it has been accorded adequate
protection in light of the information set forth in the
motions." Id.

On remand, appellants raised the following challenges to
the notification system:

       (1) the Law lacks penalties to deter the unauthorized
       disclosure of information; (2) there is no uniform
       requirement that the registration process occur in a
       setting which protects the registrant's privacy; (3) many
       counties have inconsistent or unclear rules regarding
       which school staff members are entitled to receive
       information concerning Tier 2 offenders; (4) not all
       counties deliver Tier 3 notices by hand to an
       authorized adult; and (5) home addresses are included
_________________________________________________________________

1. Those incidents, provided in the record for our review, include the
loss
of employment, forced eviction from residence, threats of physical harm,
and gun shots being fired into a registrant's home following the
unauthorized dissemination of notification fliers to the general public
and the media.

                               8
       in all Tier 2 notices and are disclosed to all notice
       recipients despite the fact that this information is not
       needed by all recipients.

Paul P. v. Farmer, 80 F. Supp. 2d 320, 322-23 (D.N.J.
2000) (footnotes omitted). The State defendants countered,
inter alia, by citing various sections of the then-in-place AG
Guidelines "which caution against improper disclosure of
Megan's Law information." Id. at 323. The District Court
noted, however, that appellants had "summarized forty-five
incidents where confidential information released under
Megan's Law was distributed to unauthorized persons" as
well as "provided many equally glaring examples where
Megan's Law notices were publicly disseminated." Id. at
324-25. The Court, therefore, rejected the State defendants'
suggestion that the Court should "overlook any deficiencies
in the current system in light of the compelling purposes
served by the Act." Id. at 325. The Court explained that "the
procedural safeguards contained within the Attorney
General Guidelines are crucial to maintaining the
constitutional balance between plaintiffs' privacy interests
and the goals of the statute. If, in practice, these
safeguards fail to limit the release of plaintiffs' home
addresses to those persons with a statutorily defined need
for this information, a different constitutional balance
would result." Id. (citation omitted). The Court observed
that

       [a] system of distributing this information with zero
       `leakage' to unauthorized persons is, in reality,
       unattainable. However, the mandate for the Attorney
       General is not to devise a perfect system, but one
       calculated to achieve the goals of the statute without
       unreasonably impinging on the `nontrivial' privacy
       interests of the plaintiffs. The record before this Court
       shows that the current system fails to meet this
       standard. Currently, there is no uniform method of
       distribution which ensures that, in all twenty-one
       counties, Megan's Law notices will be distributed in a
       manner reasonably calculated to get the information to
       those with `a particular need for it' while avoiding
       `disclosure to those who have no similar need.'

                               9
Id. Accordingly, the Court ordered that the Guidelines be
redrafted. See id.

Along with its Opinion of January 24, 2000, the District
Court issued an Order "enjoining the enforcement of
Megan's Law until the Attorney General promulgates
Guidelines which comply with the holding of this Court." Id.
at 326. The Court, however, "temporarily suspended the
enforcement of this injunction pending appeal to and
decision by the Third Circuit." Id. No appeal was pursued
at that time. Instead, the parties entered into a consent
order allowing the State defendants until March 23, 2000 to
promulgate new guidelines.

On March 23, 2000, the Attorney General issued the New
Guidelines, certain discrete portions of which are the
subject of this appeal. See App. at 76. As everyone,
including appellants, agrees, the Attorney General has gone
to great lengths in the New Guidelines toward ensuring
uniform distribution of Megan's Law notices.

The New Guidelines call for two types of notices to be
prepared for each registrant: "[1] an Unredacted Notice,
which includes all sex offender information without
omission, and [2] a Redacted Notice, which omits the
specific street number of the offender's home and the exact
street address and business name of the offender's
employer." Id. at 102. "The Redacted Notice may include the
street name and block number or nearest cross-street of
the offender's residence and workplace, but . . .[it] should
not specify the exact street number or, if applicable, unit
number of a multi-dwelling, apartment, building or other
structure." Id. If the offender resides in "a motel or other
residence which may be identified by name, the name may
be disclosed [in a Redacted Notice] but the particular unit
or room number should be omitted." Id.

The New Guidelines mandate that only those individuals
who are entitled to an Unredacted Notice and who sign a
"receipt form" can receive the Unredacted Notice.2 The
_________________________________________________________________

2. Briefly summarized, under the New Guidelines, when a registrant is
classified as a Tier 2 offender, notices are "provided to school and
community organization personnel so that they can take all appropriate

                               10
receipt form's language varies minimally depending on the
recipient. See id. at 153-55. With respect to school
principals and designated officials of community
organizations, the recipient is informed "that the
information in the notification form is to be treated as
confidential and may be shared only with appropriate
persons." App. at 153-54. By signing the form, the recipient
agrees "to be bound by the terms of the Court Order which
authorized the provision of notification . . . and. . . agree[s]
to submit to the jurisdiction of the Court." Id. With respect
to parents and other individuals in the community who
receive the form for Tier 3 registrants, they similarly agree
to: (1) "comply with the Order of the Court which allows me
to receive the sex offender information"; (2)"comply with
_________________________________________________________________

steps to protect those children and others under their supervision." App.
at 109. For schools, the principal signs the receipt form and receives an
Unredacted and a Redacted Notice. The principal can then share the
Unredacted Notice with other personnel if he or she feels there is a
particular need to do so and if that other individual also signs a receipt
form. See id. at 113 (opining that "[t]he principal should share the
notice
with any person who in the course of the duties of his or her
employment . . . is regularly in a position to observe unauthorized
persons on or near the property of the notified school"). Alternatively,
the
principal can distribute the Redacted Notice without the need to have the
receipt form signed. A similar procedure is set forth for community
organizations beginning with a "designated official" signing the receipt
form and receiving the Unredacted Notice. See App. at 116-19.

When a registrant is classified as a Tier 3 offender, in addition to those
individuals who are notified pursuant to Tier 2, notification is made "to
community members and businesses within the court-authorized
notification zone and to the parents and guardians of children attending
schools located within the area in which the court ordered notification to
the community." Id. at 119. Notification is made by "law enforcement
hand-delivering the Notice . . . to an adult member of each household
and to a full-time adult supervisory employee or owner in every business
located in the area in the scope of notification." Id. at 120. If no one
is
available to receive the notice, a copy of an Attempted Delivery Form is
left, instructing the person to contact the local law enforcement agency
or County Prosecutor's Office. See id. Additionally, a Redacted Notice can
be sent to all parents and guardians of students attending a school
located in the court-authorized notification zone via regular United
States mail. See id. at 122.

                               11
the Megan's Law Rules of Conduct"; and (3) "submit to the
jurisdiction of the Court." Id. at 155. 3

Once the receipt form is signed, the individual receives
the Unredacted Notice along with a copy of the court order
and the "Rules of Conduct," which also vary somewhat
depending on the recipient. See 145-48. With respect to
school personnel, the Rules of Conduct state that the
recipient cannot "share the information in this notification
flier, or the flier itself, with anyone." Id. at 145.4 The Rules
of Conduct for community organization recipients state that
they are not allowed to share the information in the"flier,
or the flier itself, with anyone outside of the community
organization." Id. at 146. Finally, parents and legal
guardians are told that they can share the information
"with those residing in [their] household, such as family
members," and "with anyone caring for [their] children at
[their] residence in [their] absence." Id. at 147. They are not
allowed, however, to share the information with anyone
outside of the household or not in their care and,
specifically, not "with the media." Id. All of the Rules
expressly warn that inappropriate conduct vis-a-vis the
notices "may result in court action or prosecution being
taken against you." Id. at 145-48.

If an individual refuses to sign a receipt form, he or she
is still permitted to receive a Redacted Notice. Someone
receiving a Redacted Notice is also warned that he or she,
along with household members, is "bound to comply with
the Megan's Law Rules of Conduct." Id. at 121.
_________________________________________________________________

3. The court orders of ten of the twenty-one counties in New Jersey
contained language warning that one who discloses sex offender
information without authority to do so will be subject to penalties for
contempt. On July 17, 2000, the state judges responsible for Megan's
Law cases were advised that the Supreme Court of New Jersey did not
approve the use of contempt of court language in court orders permitting
notification and specifically instructed that such language not be
included in those orders. See Letter from the Honorables David S.
Baime, P.J.A.D., and Lawrence M. Lawson, A.J.S.C., to Megan's Law
Judges, submitted under Fed. R. App. P. 28(j).

4. The Rules of Conduct note that "[l]aw enforcement will notify all
appropriate community members, schools, organizations, residences and
business." See, e.g., App. at 145.

                               12
Upon receipt of the New Guidelines, appellants moved to
enforce the injunction issued on January 24, 2000. This
time, however, appellants only raised two challenges. First,
they argued "that the revised Guidelines are deficient
because they do not require the issuance of a court order
which would make the recipient of sex offender information
subject to contempt of court sanctions for subsequent
unauthorized disclosures." Paul P. v. Farmer , 92 F. Supp.
2d 410, 412 (D.N.J. 2000). Second, they argued "that a
person's block of residence is constitutionally protected
information which will be disseminated without any
safeguards against its improper use in the `redacted'
notices." Id.

The District Court rejected both arguments. First, noting
that the adequacy of safeguards "is a flexible determination
to be made based upon the facts of the particular case and
the goals of the particular statute," the District Court
determined that "the Attorney General has devised a
reasonable method of distributing sex offender information
to authorized persons, while avoiding disclosure to
unauthorized persons." Id. at 413-14. Second, the District
Court held that "[i]nformation concerning the general area
in which a person lives is not information of an extremely
personal or private nature. Nor is this information generally
within a person's `reasonable expectations of
confidentiality.' " Id. at 415. Thus, the District Court
concluded that the New Guidelines adequately protect any
private information from unauthorized disclosure and
vacated its injunction against disseminating Megan's Law
notices.5

Appellants filed this timely appeal.

II.

All that remains at issue in this case, after more than
_________________________________________________________________

5. On April 18, 2000, we granted appellants' motion to stay the District
Court's Order and, in doing so, reinstated the injunction which the
District Court had stayed on January 24, 2000. On July 12, 2000, after
hearing oral argument in this case, we vacated our stay, thus permitting
the dissemination of notices to proceed under the New Guidelines.

                               13
three years of extensive litigation, is a single issue
addressed to the Unredacted Notices and a single issue
addressed to the Redacted Notices. Appellants initially
argued, as to the Unredacted Notices, that the New
Guidelines were inadequate as a matter of federal
constitutional law because in ten counties the court orders
which accompanied those notices did not contain contempt
of court language and, thus, authorized individuals who
received Megan's Law notices were not deterred from
distributing the information to persons unauthorized to
receive it. Subsequently, however, the Supreme Court of
New Jersey rejected the use of contempt language in any
notification order, see supra note 3, and appellants now
appear to be arguing that because there is no longer a
sanction, contempt or otherwise, they are inadequately
protected from unauthorized disclosures of an offender's
home address. We do not agree.

In Paul P. I, although we accepted appellants' claim "that
there is some nontrivial interest in one's home address by
persons who do not wish it disclosed," we made it clear that
that interest must give way to the state's compelling
interest in notifying the public "where prior sex offenders
live so that susceptible individuals can be appropriately
cautioned." 170 F.3d at 404; see also E.B. , 119 F.3d at
1104 (opining "that the state's interest here would suffice to
justify the deprivation even if a fundamental right of the
registrant's were implicated" in Megan's Law notifications).
In evaluating whether the New Guidelines provide adequate
safeguards, we cannot ignore this compelling state interest.
Indeed, it is this very interest which places this case in a
different posture than other cases in which we have been
called upon to evaluate whether the safeguards in place
were adequate to protect the privacy interest at stake.

In United States v. Westinghouse Elec. Corp., 638 F.2d
570 (3d Cir. 1980), and Fraternal Order of Police v. City of
Philadelphia, 812 F.2d 105 (3d Cir. 1987), for example, the
disclosure sought was extremely limited and the interest
which justified even that limited disclosure was narrow. In
Westinghouse, the National Institute of Occupational Safety
and Health ("NIOSH") sought Westinghouse's employees'
medical records as part of its health hazard evaluation of

                               14
the Westinghouse plant. See 638 F.2d at 572. The
information would not be shared with individuals outside of
NIOSH, except perhaps outside contractors who were
bound to nondisclosure by their contracts with NIOSH. See
id. at 580. We recognized that NIOSH had an interest
militating toward disclosure of the employees' private
information, but only for this specific purpose. See id. at
579. Because the procedures for safekeeping the
information protected this limited disclosure, we concluded
that there were adequate safeguards in place. See id. at
580.

In Fraternal Order of Police, the Philadelphia Police
Department sought information about certain applicants'
medical history, financial status, and gambling and
drinking habits. We found that there was a strong public
interest in seeing that the Department obtain this
information as it was sought not only for the purpose of
selecting officers who were physically and mentally capable
of working in dangerous and highly stressful positions, but
to combat corruption among officers assigned to units
which performed investigations in areas traditionally
susceptible to corruption. See id. 812 F.2d at 116.
However, this interest, at most, only justified disclosure for
the narrow purpose of the application process and only to
those officials within the Department responsible for the
application process. See id. at 118. Because there was a
"complete absence" of procedures limiting access to the
private information and specifying its handling and storage,
we determined that there were no adequate safeguards
against unnecessary disclosure to the public. See id. at 118
(noting that "there is no statute or regulation that penalizes
officials with confidential information from disclosing it").

In neither Westinghouse nor Fraternal Order of Police,
therefore, was the articulated state interest or interests
sufficient to justify public disclosure of the private
information being collected. Consequently, there was a need
for safeguards which adequately protected against
unnecessary public disclosure.

Megan's Law's fundamental purpose, however, is public
disclosure. The Law calls for the disclosure of sex offenders'
information to numerous individuals in the general public

                               15
pursuant to the Attorney General's Guidelines and subject
to the judicial review process provided by the New Jersey
state courts. See supra note 2; see also Doe v. Poritz, 142
N.J. 1, 30 (1997) (requiring "judicial review of the Tier
classification and the manner of notification prior to actual
notification"). For example, with a Tier 3 offender, every
parent of a child attending a school within the court-
authorized notification zone is entitled to receive an
Unredacted Notice. Appellants do not, nor could they,
contest the necessity for such disclosures. See Paul P. I,
170 F.3d at 404, 406 (holding that appellants' privacy
interest claim based on the disclosure of information to
those who have a particular need for it must fail); see also
Doe v. Poritz, 142 N.J. 1, 88 (1995) (addressing a challenge
to the sex offender registration and notification laws and
concluding that "the state interest in public disclosure
substantially outweighs plaintiff's interest in privacy").
Moreover, within the Unredacted Notice, there is an
abundance of information, e.g., name, date of birth, sex,
and conviction, the disclosure of which does not implicate
a privacy interest, and appellants do not argue that it does.
See Paul P. I, 170 F.3d at 403.

In light of these authorized public disclosures, all that
remains is the potential that a minimal burden, albeit a
real one, will be placed on appellants' nontrivial privacy
interest if there are subsequent, unauthorized disclosures
with respect to a single piece of information, an offender's
home address. Wholly aside from the fact that appellants
do not suggest that, with adequate safeguards, the
inclusion of home addresses in the Unredacted Notices
would be inappropriate, the New Guidelines reasonably
attempt to avoid any burden on appellants' privacy rights
by requiring for the Unredacted Notices stringent delivery
and notification procedures. See supra at 10-12. Moreover,
the notification order itself and the accompanying Rules of
Conduct rigorously stress the confidentiality of the
information being provided, comprehensively explain how
the information can and cannot be used, and firmly warn
against unauthorized disclosures. Consequently, we agree
with the District Court that "the Attorney General has
devised a reasonable method of distributing sex offender
information to authorized persons, while avoiding

                               16
disclosure to unauthorized persons." Paul P. , 92 F. Supp.
2d at 414. We further agree with the District Court that
although contempt of court language may further reduce
the number of unauthorized disclosures, a conclusion it
reached even before the Supreme Court of New Jersey
struck that language from the orders, the absence of
such language does not render the New Guidelines
unconstitutional. See id.

We, therefore, reject appellants' initial argument that
uniform contempt language is required in the court orders
which accompany the Unredacted Notices and their later
argument that without a sanction such as contempt the
safeguards are inadequate.6 Stated in positive terms, we
find that, as a matter of federal constitutional law,
appellants' privacy interest is adequately protected.

The single issue raised with respect to the Redacted
Notices is this: the "governmental disclosure of one's street
name, block of residence, and name of apartment building
. . . breaks the veil of anonymity surrounding one's place of
residence" and, thus, infringes upon appellants' privacy
interest. Appellants Br. at 45. Again, we disagree.

Whatever privacy interest, if any, may exist in the area of
one's residence, i.e., street name, block of residence, or
name of apartment building, however, is substantially
outweighed by the state's compelling interest in disclosing
Megan's Law information to the relevant public, an interest
recognized in Paul P. I, 170 F.3d at 404. Redacted Notices,
it must be remembered, are not released willy-nilly to the
general public. Rather, they are generally given only to
individuals within the court-authorized notification zone,
individuals who are otherwise authorized to receive an
Unredacted Notice, but who do not sign a receipt form. Any
burden imposed on appellants as a result of the
identification of a quite specific area of residence, albeit not
the precise home address itself, simply does not trump the
state's interest in providing that information to authorized
_________________________________________________________________

6. We recognize that the New Guidelines have only recently gone into
effect because, as explained above, we only recently vacated the stay
earlier ordered by this Court. If the safeguards prove to be inadequate,
we do not preclude an application to the District Court for relief.

                                17
individuals within the court-authorized notification zone.
Hence, we reject appellants' contention that the use of
Redacted Notices infringes upon their privacy interest.

III.

We conclude that the New Guidelines adequately
safeguard appellants' interest in assuring that information
is disclosed only to those individuals who have a particular
need for the information. Moreover, we find that including
in the Redacted Notices information concerning appellants'
area of residence does not unjustly infringe upon
appellants' privacy interest. Accordingly, we will affirm the
judgment of the District Court.

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                                18